Title: From George Washington to John Hancock, 25 May 1781
From: Washington, George
To: Hancock, John


                        
                            Sir,
                            Weathersfield 25 May 1781
                        
                        The great demand we shall have for powder in the proposed operations of the campaign constrains me to request
                            a loan of this article, of the States who are possessed of it, to supply the deficiency of the Continental magazine. I
                            therefore, Sir, earnestly request as great a loan of powder of the State of Massachusetts as can possibly be spared, and that the State would take most
                            speedy and effectual measures to transport it to Fishkill.
                        If the measures which have been taken to provide an ample supply of powder from Europe shall prove
                            successful, the Continent will soon have ability to repay any loan which may be furnished on his occasion. I beg a speedy
                            and explicit answer on this subject. I have the honor to be, with the greatest respect, Your Excellency’s most obed. hum.
                            Servt
                        
                            Go: Washington

                        
                    